ROBERTSON, Justice,
dissenting.
I respectfully dissent to reversing this summary judgment because Small’s policy terminated under its own terms, and she was entitled to no further benefits.
Appellants, in their second amended petition, alleged violations of article 21.21 of the Texas Insurance Code Annotated (Vernon Supp.1989) and ERISA. Appellants further alleged that Southland breached its duty of good faith and fair dealing, which it owed to Small. Southland filed a motion for summary judgment, which stated, “This lawsuit involves damages purportedly owed as a result of an alleged breach of contract, an alleged violation of Article 21.-21 of the Texas Insurance Code, and an alleged violation of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. ” After Southland filed its motion, appellants filed a third amended petition alleging causes of action of negligence, gross negligence, fraud, intentional infliction of emotional distress, and violations of the Texas Deceptive Trade Practices Act (“DTPA”), all of which arise out of the provisions of the health insurance policy.
*80Appellants argue that, because South-land failed to address the causes of action pleaded in appellants’ third amended petition, the trial court improperly granted summary judgment. Southland could establish its entitlement to a summary judgment on the issues expressly presented to the trial court by conclusively proving all essential elements of its defense as a matter of law. See Chessher v. Southwestern Bell Telephone Co., 658 S.W.2d 563, 564 (Tex.1983). In this case, Southland complied with the requirement in Chessher by asserting, as a defense to appellants’ causes of action, that it owes no more benefits to Small because the health insurance policy terminated under its own terms. Each of appellants’ causes of action disputes the provisions in the health insurance policy that provide for the termination of the policy. Southland points out that all appellants’ causes of action are predicated on the assumption that South-land wrongfully refused to pay health insurance benefits to Small. Although Southland has not replied specifically to each cause of action asserted in appellants’ third amended petition, it has expressly presented and conclusively proved all elements of its defense against any cause of action brought to recover benefits under the group health insurance policy.
Southland asserted in its motion for summary judgment that, by the clear, unambiguous terms of the policy, its liability for Small’s medical services ended on December 27, 1982, three months after her employment was terminated. If the language in the insurance contract is clear and unambiguous, the court must construe the contract as a matter of law. See R & P Enterprises v. LaGuarta, Gavrel & Kirk, 596 S.W.2d 517, 518 (Tex.1980). An instrument is not ambiguous if it is so worded that a court may properly give it a certain or definite legal meaning or interpretation. Id. The policy states, “EMPLOYEE INSURANCE — Your insurance will terminate on the earliest of the following dates: (1) the date termination of your employment occurs....” The policy further provides that coverage will be extended three months after termination of employment if the employee is totally disabled at the time of termination. Those provisions are such certain and definite statements that they cannot be ambiguous. Therefore, when Small’s employment terminated, the insurance policy terminated under its own terms. Further, Southland produced summary judgment proof to show that Small received all the benefits to which she was entitled under the policy. A clear reading of the policy, coupled with the summary judgment proof presented, shows that Southland did not deny benefits to Small.
The judgment should be affirmed.